EXHIBIT 10.3

 

InfinityAR to Receive an Investment of $5M;
Investors Include Strategic Japanese Partner SUN Corporation

 

Israeli company InfinityAR to close a Series B financing round, raising a total
of $5 million. The funds will be invested by SUN Corporation, Singulariteam Fund
II and Platinum Partners Value Arbitrage Fund L.P.

 

New York, USA, April 8, 2015, Infinity Augmented Reality Inc. (“InfinityAR”)
(OTCQB: ALSO), the leading company developing a software-based AR engine, has
announced that it has signed an agreement for a Series B financing round,
raising $5 million. The funds will be invested by Japanese SUN Corporation, a
prominent player in the Japanese gaming and mobile market, a New Zealand private
investment fund Singulariteam Fund II and a US based fund Platinum Partners
Value Arbitrage Fund L.P.

 

The round contemplates a company pre-money valuation of $6 million, and will be
directed towards further developing InfinityAR’s product and expanding into the
Japanese market. SUN Corporation is major player in the Pachinko industry - a
form of gaming extremely popular in Japan.

 

The investors have invested $1.25 million through the purchase of convertible
notes at an initial closing dated April 6, 2015. Upon the implementation of the
increase in the Company’s authorized capital, the investors have agreed to
invest the remaining $3.75 million and the notes will be converted to Preferred
B Stock.

 

“We are very excited about this financing round,” said Motti Kushnir, InfinityAR
CEO. “This is about so much more than the funds raised - it is about the
strategic partnership. For us, SUN Corporation is the perfect gateway into the
Japanese market and will help us further establish InfinityAR as a leading
developer in the augmented reality space. Sun Corporation’s experience, tech,
know-how and organizational culture fit perfectly with what our company has to
offer, and I believe both sides will benefit greatly from this deal. The
existing investors continuing contribution is greatly appreciated - it is
wonderful to see that our initial funders have increased their support, and
continue to share InfinityAR’s vision.”

 

Masanori Yamaguchi, SUN Corporation CEO said: “SUN Corporation is actively
committed to multiple paths for adding value to our Communication and
Entertainment Customers, including via development, technology partnerships,
investments and acquisitions, all aimed at delivering innovative solutions which
strengthen our positioning. This strategic investment expands SUN’s offering by
bringing more value across new channels both within and beyond the Communication
and Entertainment market environment."

 



 

 

 

InfinityAR vision is about creating a new digital environment that will enable
people to interact with augmented content in their physical surrounding.
InfinityAR’s engine can turn any device with two simple cameras into a powerful
content augmentation platform. InfinityAR’s technology maps the 3D environment,
in real time, and enables projecting augmented reality 3D scenes as if they were
part of the real world. Furthermore, it enables the user to control augmented
reality content using natural hand movements.

 

InfinityAR’s technology usage of passive cameras together with smart and
efficient computer vision algorithms, requires less computation and energy
resources, while allowing the AR engine to work in any environment, indoor or
out.

 

About InfinityAR:

InfinityAR’s vision is about creating a new digital environment that will allow
people to naturally interact with augmented content in their physical
surroundings. InfinityAR’s augmented reality development engine enables accurate
3D digital scene representation of one’s current physical environment, using
basic, affordable hardware. It’s designed to turn any device into a powerful
content augmentation platform, so developers can quickly and easily introduce
applications with rich AR experiences to market.

 

About SUN Corporation:

Located in Aichi prefecture in Japan, SUN Corporation has been innovating
electronic equipment and software for almost forty years. Their corporate
slogan, “Dream, Challenge, and Creation,” perfectly summarizes the spirit that
gave birth to their software company Sunsoft. Worldwide, Sunsoft has developed
or published almost 100 games for both consoles and arcades. They also publish
for iPhone and Windows mobile platforms.

 

Safe Harbor Forward-Looking Statements

Some statements in this release may be "forward-looking statements" for the
purposes of the Private Securities Litigation Reform Act of 1995. In some cases
forward-looking statements can be identified by words such as "believe,"
"expect," "anticipate," "plan," "potential," "continue" or similar expressions.
Such forward-looking statements include risks and uncertainties, and there are
important factors that could cause actual results to differ materially from
those expressed or implied by such forward-looking statements. These factors,
risks and uncertainties are discussed in our public filings with the Securities
and Exchange Commission. Readers are urged to carefully review and consider the
various disclosures made by us in our reports filed with the Securities and
Exchange Commission, which attempt to advise interested parties of the risks and
factors that may affect our business, financial condition, results of operation
and cash flows. If one or more of these risks or uncertainties materialize, or
if the underlying assumptions prove incorrect, our actual results may vary
materially from those expected or projected. We undertake no obligation to
update these forward looking statements.

 

 

 

 